Citation Nr: 1011430	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a chronic skin disorder and, if so, whether 
service connection is warranted for the claimed condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1967 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT


1.	A November 2004 rating decision denied the Veteran's claim 
of entitlement to service connection for a chronic skin 
disorder.  The Veteran was notified of his appellate 
rights, but did not complete an appeal of the rating 
decision.

2.	Evidence received since the November 2004 rating decision 
is not cumulative of the evidence of record at the time of 
the November 2004 denial, relates to an unestablished fact 
necessary to substantiate the claim of service connection 
for a chronic skin disorder and raises a reasonable 
possibility of substantiating the Veteran's claim of 
service connection.

3.	The competent evidence of record indicates the Veteran is 
diagnosed with a chronic skin disorder, diagnosed as 
prurigo nodularis with an associated folliculitis, that is 
etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.	The November 2004 rating decision which denied the 
Veteran's claim of entitlement to service connection for a 
chronic skin disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.	Evidence received since the November 2004 rating decision 
in connection is new and material and the Veteran's claim 
of entitlement to service connection for a chronic skin 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.	Prurigo nodularis with associated folliculitis was 
incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

I.	New and Material Evidence

The RO initially denied the Veteran's claim of service 
connection for a chronic skin disorder in November 2004.  The 
RO considered service treatment records, VA treatment records 
and the report of an October 2004 VA examination.  The RO 
determined that service connection for a chronic skin 
disorder was not warranted because the evidence did not 
indicate the Veteran's current disorder is etiologically 
related to his active service.  The Veteran was notified of 
this decision and of his procedural and appellate rights by 
letter in November 2004.  He did not complete an appeal of 
this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the Veteran 
filed his claim seeking to reopen in October 2007, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2009).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 2004 RO decision 
includes VA treatment records and a statement from Dr. 
Largen, a private dermatologist.  Significantly, Dr. Largen 
indicates the Veteran currently suffers from a skin disorder 
that is etiologically related to his active service.  As 
noted above, the RO found no evidence of an etiological link 
between the Veteran's skin disorder and his active service at 
the time his original claim was denied.

The Board concludes that the October 2007 statement by Dr. 
Largen is new and material with respect to the issue of 
service connection for a chronic skin disorder.  It was not 
previously of record at the time of the November 2004 rating 
decision.  It is not cumulative of prior records because it 
provides a positive opinion regarding an etiological link 
between the Veteran's current skin disorder and his active 
service.  Previously, the record contained no such evidence.  
The evidence is therefore relevant and probative and raises a 
reasonable possibility of substantiating the claim.  This 
statement, presumed credible, bears substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  
Consequently, the Veteran's claim of entitlement to service 
connection for a chronic skin disorder is reopened.  The 
Board will now address the Veteran's claim on the merits.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts service connection is warranted for a 
chronic skin disorder as directly related to active service.  
Specifically, he contends that he began to develop a skin 
rash during service, possibly due to exposure to herbicides, 
and continues to suffer from such a rash, particularly on the 
upper extremities.

A review of the Veteran's service treatment records indicates 
he was seen for a rash in September 1968.  Furthermore, the 
Board finds the Veteran is competent to report that he 
suffered from a rash of the upper extremities during service.  
Significantly, the Veteran has submitted a private medical 
opinion in support of his claim.  Dr. Largen's October 2007 
statement notes the Veteran is currently being treated for 
prurigo nodularis with an associated folliculitis.  Further, 
Dr. Largen opines that the Veteran's skin disorder is a 
chronic inflammatory problem of the skin and is as likely as 
not to have been triggered by either Agent Orange exposure or 
some other environmental factored which he encountered in 
Vietnam.  Finally, Dr. Largen noted that, while the Veteran's 
skin disorder is not classic chloracne, it is a chronic 
dermatitis which can be secondary to an acute contact 
dermatitis or other toxic exposure.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."

In the instant case, even though the Veteran's service 
treatment records do not indicate he was diagnosed with a 
chronic skin disorder in service, he was seen on at least one 
occasion for a skin rash.  Further, Dr. Largen's October 2007 
statement relates the Veteran's current skin disorder to his 
service in Vietnam.  While Dr. Largen's opinion was based on 
the Veteran's reported history, the Board observes that a 
medical opinion that is not based on a review of the 
Veteran's claims folder is not inherently without probative 
value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

As such, the Board finds the evidence to be at least in 
equipoise regarding service connection for a chronic skin 
disorder.  Therefore, resolving all doubt in favor of the 
Veteran, the Board concludes that service connection for 
prurigo nodularis with an associated folliculitis is 
warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic skin disorder 
is reopened.  

Service connection for prurigo nodularis with an associated 
folliculitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


